UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 

X
In re: Chapter 11
19 Highline Development LLC, et. al, Case No. 18-12714(MW)
Case No. 19-11068 (MEW)
Debtors. (Jointly Administered)
x

 

ORDER GRANTING MOTION FOR ORDER (A) CONDITIONALLY APPROVING
THE DISCLOSURE STATEMENT; (B) SCHEDULING A COMBINED HEARING TO
CONSIDER FINAL APPROVAL OF THE DISCLOSURE STATEMENT AND
CONFIRMATION OF THE COMBINED PLAN ANDDISCLOSURE STATEMENT;
AND (C) APPROVING NOTICE PROCEDURES RELATING THERETO

Upon the motion of 19 Highline Development LLC (“Development”) and Project 19
Highline LLC (“PropCo” and, together with Development, the “Debtors”), seeking a combined
hearing under Section 105(d)(2)(B)(vi) of title 11 of the United States Code (the “Combined
Hearing”) to consider: (A) approval on an interim basis the Combined Disclosure Statement and
Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code (ECF No. 31) (as the
same may be amended, modified, or supplemented from time to time, (the “Combined Plan and
Disclosure Statement”),' as containing adequate information regarding such disclosure provided
therein (the “Disclosure”) for solicitation purposes; (B) scheduling a combined hearing for (i)
final approval of the Combined Plan and Disclosure Statement as containing adequate
information for solicitation purposes, and (ii) confirmation of the Combined Plan and Disclosure
Statement (the “Confirmation Hearing”) for December 11, 2019 at 10:00 a.m.; and (C)

approving shortened notice procedures relating thereto; and it appearing that a combined hearing

is in the best interests of the Debtors, their estates and creditors; and upon the consent of the

 

' Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to such terms in the
Combined Plan and Disclosure Statement.
United States Trustee; and after due deliberation, good and sufficient cause appearing therefor, it
is hereby:

ORDERED, that the Disclosure Statement is conditionally approved as containing
adequate information pursuant to Section 1125 of the Bankruptcy Code; and it is further

ORDERED, that the Combined Hearing to consider final approval of the adequacy of the
Disclosure Statement and confirmation of the Plan shall be held before the Hon. Michael E.
Wiles, United States Bankruptcy Court, One Bowling Green, Courtroom 617, New York, New
York 10004-1408 on December 11, 2019 at 10:00 a.m.; and it is further

ORDERED, that notice of the Combined Hearing shall be sufficient if (i) a copy of this
Order, the Disclosure Statement, the Plan, and a Ballot are sent by regular mail on or before
November 8, 2019 to all holders of an Allowed Claim in Class 3, consisting of Prepetition Term
Loan Secured Claims, as set forth under the Combined Plan and Disclosure Statement; and (ii) a
copy of this Order, the Disclosure Statement, the Plan without a Ballot are sent by regular mail
on or before November 8, 2019 to all other creditors and parties in interest; and it is further

ORDERED, that pursuant to Bankruptcy Rule 3017, objections, if any, to final approval
of the adequacy of the Disclosure Statement and/or confirmation of the Plan shall (a) be in
writing, (b) state with particularity the legal and factual basis for such objection, and in the case
of an objection to the final approval of the adequacy of the Disclosure Statement, provide the
specific text of the additional disclosures that the objecting party believes to be appropriate, and
(c) set forth the name of the objector and the nature and amount of any claim or interest asserted
by the objector against the estate or property of the Debtor; and shall be filed with the Clerk of
the Bankruptcy Court through the Bankruptcy Court’s electronic case filing system (“ECF”),

and served on: (a) counsel to the Debtors at Goldberg Weprin Finkel Goldstein LLP, 1501
Broadway, 22n4 Floor, New York, New York 10036, Attn: Kevin J. Nash, Esq. and (b) counsel to
the Lenders at Morrison Cohen LLP, 909 Third Avenue, New York, New York 10022, Attn:
Robert K. Dakis, Esq. on or before 5:00 p.m., prevailing Eastern time, December 4, 2019 (the
“Objection Deadline”); and it is further

ORDERED, that Ballots must be properly executed, completed, and delivered by regular
mail, delivery service, e-mail or facsimile, so as to be received on or before December 4, 2019 at
5:00 p.m. prevailing Eastern Time by counsel for the Debtors at the following address: Goldberg
Weprin Finkel Goldstein LLP, 1501 Broadway, 22"! Floor, New York, NY 10036, Attn: Kevin J.
Nash, Esq., KNash@GWFGlaw.com; Facsimile: 212-221-6532; and it is further

ORDERED, that the Debtors shall file a Ballot tabulation and Certification of the Voting
with the Clerk of the Court on or before December 6, 2019.

Dated: New York, New York
November __, 2019

 

THE HONORABLE MICHAEL E. WILES
UNITED STATES BANKRUPTCY JUDGE

a
